Citation Nr: 1720210	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent from July 25, 2001 to August 25, 2014; in excess of 50 percent from August 25, 2014 to October 17, 2016; and in excess of 70 percent since October 17, 2016 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1978 and from December 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The rating decision effectuated a December 2013 Board decision granting service connection, and assigned an initial 10 percent disability rating.

In May 2015 and November 2016 rating decisions since issued, the RO granted a higher 50 percent rating, but only as of August 25, 2014, and a higher 70 percent rating, but only as of October 17, 2016.  These ratings do not represent grants of the maximum benefits allowable; consequently, the evaluation of the Veteran's PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's PTSD is manifested mainly by episodes of dissociation; beliefs that she is receiving messages through her television; persistent suicidal ideation, as well as several suicide attempts; episodes of extreme anger, including injury to a pet; and intermittent inability to perform activities of daily living; these manifestations have presented throughout the appellate period.

2. As the Veteran has been granted a 100 percent rating for her PTSD for the entire appellate period, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1. The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Entitlement to a TDIU is moot. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.  The Board finds that there is no statutory duty to provide additional notice in this initial increase claim and that the medical evidence establishes that the highest schedular rating is warranted throughout the appeal period.  The Board finds that the duties to notify and assist have been met as to these claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

An August 2001 VA psychotherapy note showed the Veteran felt she was becoming more violent with her significant other.  A medication management note from the same month described "explosive anger" out of proportion to provocation.  Her VA psychologist indicated later that month that the Veteran appeared "rather manic."

October 2001 VA treatment notes show she continued to have a considerable amount of interpersonal conflict associated with anxiety, episodes of dissociation, unabated PTSD symptoms, and more rapid cycling of bipolar disorder symptoms.  A GAF score of 35 was assigned.

January 2002 VA medical records indicate the Veteran entered the Sexual Trauma Treatment Center's (STTC) Day Treatment Program.  Her intake assessment noted she presented with chronic symptoms of dissociative episodes, substance abuse that was in remission for ten months, impulsiveness, emotional liability, instability in relationships, passive suicidal ideation, and depressed mood.  The Veteran reported living with her boyfriend of 13 years, and also being involved in a clandestine, one-year, emotionally abusive relationship.  She noted she was unemployed due to her psychiatric illness and had not worked since 1996.  She reported she was on probation for driving while impaired and for forging her significant other's unemployment checks.

On mental status examination, she was alert and fully oriented.  Her mood was euthymic with full range of affect.  Her thought content evidenced some paranoid ideation.  Her medical records revealed she was hospitalized several months earlier, in March 2001, for a suicide attempt.  There was no evidence of delusions or hallucinations, but she did have passive suicidal ideation.  Her insight and judgment were described as fair to poor and her concentration was compromised.  Her diagnoses were chronic PTSD; bipolar I disorder; dissociative disorder; anxiety disorder; alcohol abuse in early, full remission; and borderline personality disorder.  A GAF score of 35 was assigned.

The Veteran's VA medical records indicated her STTC treatment plan and identified problems included unresolved distress due to past sexual trauma, functional limitations because of psychological symptoms, pervasive anger related to past sexual trauma, depression that interfered with daily activities, inability to maintain functional interpersonal relationships, and debilitating anxiety related to past sexual trauma.

VA medical records include a February 2002 discharge summary from STTC.  The notes indicate that midway through the program, the Veteran verbalized suicidal ideation with a plan to overdose on her medication.  The Veteran continued to struggle with emotion regulation and self-discipline.  Her GAF score at discharge was 45.

A March 2002 VA mental health hospital admission note states the Veteran was unable to control her behavior and was behaving in impulsive and self-destructive ways, including overdosing on medication, drinking, and fighting with her significant other.  The note stated the Veteran was "so volatile that she is in danger of hurting herself seriously."  It reflected the Veteran was giving serious thought to overdosing on her prescription psychiatric medications.  A VA psychologist assigned a GAF score of 15 and clinically determined the Veteran needed psychiatric hospitalization.  Because of a lack of available psychiatric beds for females, she was sent to a non-VA facility with admission diagnoses of dissociative disorder and PTSD.

On July 2002 VA examination, the examiner noted that PTSD symptoms were associated with dissociative disorder with frequent episodes of losing time and of being engaged in behaviors that she could not recall.  The examiner reported the Veteran had a lengthy past legal history, including serving several years in prison for killing a child in her care during a dissociative episode.  The examiner stated the Veteran continued to behave impulsively.  The Veteran expressed feelings of paranoia and insecurity regarding other people and their motives.  She reported frequent dreams of being abused sexually and physically, as well as vivid visual memories of those experiences.  The examiner noted that despite taking psychiatric medication, she was "considerably unstable in mood and behavior," and that she was "functioning at a rather low level much of the time now."  A GAF score of 44 was assigned for her PTSD and dissociative disorder alone, and a GAF score of 36 was assigned when also taking into consideration her bipolar disorder.

A July 2005 VA therapy note indicated the Veteran was possibly delusional and had passive suicidal ideation and homicidal ideation.  Her insight was described as limited and her judgment impulsive and impaired.  A GAF score of 35 was assigned.

A friend's statement signed October 2010 reported the Veteran was "either sleeping all the time or [she did not] sleep for days."  She was described as having a "hair trigger temper," an inability to calm herself, and distrust of herself or others.  The friend noted the Veteran had no focus, could not complete tasks, and could not keep a job.  The friend also reported the Veteran believed "God and [S]atan rule her life and talk to her."

In a February 2011 letter, the Veteran's VA social worker noted the Veteran's symptoms included distressful recollections, feeling detached, avoidance of thoughts, memory recall deficits, irritability, and concentration difficulty.  The social worker also noted she had high levels of anxiety.

The Veteran's therapists at a VA outpatient clinic also wrote a letter in February 2011 describing PTSD symptoms that significantly impeded her ability to function in the workplace, maintain supportive and positive relationships, and safely manage her emotions.  The therapists noted the Veteran had extreme difficulty managing normal interactions with people and unexpected stress throughout the day, and she experienced PTSD symptoms that interfered with her ability to focus, concentrate, and complete tasks of any kind.  She was described as having very tenuous interpersonal relationships, chronic suicidal ideation, feelings of worthlessness, chronic depression, and vulnerability to rage.  The therapists reported that when the Veteran was "flooded by her emotions," she lost her "ability to ascertain what is real from what is not real or has attempted to end her life."

On September 2010 VA examination, the Veteran reported continuing therapy and medications, but noted she still had severe anxiety, daily panic attacks upon waking, irritability and anger, variable appetite, decreased interests, decreased energy, anhedonia, periods of decreased need for sleep and sleep with nightmares, periods of increased energy, impulsive spending and possible hypersexuality, racing thoughts and restlessness, and intrusive thoughts on a several-times-per-week to daily basis.  The Veteran reported feeling enraged and as if no one helped her.  She described intermittent dissociative symptoms, unusual perceptual experiences, and at times feeling that the television was sending messages to her.  She was hypervigilant, had a sense of foreboding, and had passive suicidal thinking.  She described being able to do activities of daily living on a variable basis.  The examiner assigned a GAF score of 48 for all of her mental health diagnoses.

On January 2011 VA examination, the examiner noted that on mental status examination, the Veteran had difficulties with attention, concentration, and recall.  Her affect was alternately dysphoric and agitated, and the evaluation had to be stopped multiple times to allow the Veteran to calm down.  The Veteran endorsed symptoms of general sadness, sleep disturbance with prolonged sleep latency and mid-cycle awakening on a nightly basis with the use of sleep medications, low energy levels and low self-esteem, suicidal ideation on a daily basis, nightmares between once a week to nightly, low frustration tolerance with others, episodes of explosive anger, rapid speech and thoughts, impulsive spending, and decreased need for speech.  She reported seeing shadows moving in the periphery of her vision, and beliefs that she was receiving messages from God through television actors about things she should be doing in her life.  A GAF score of 45 was assigned.

In a May 2011 letter, the Veteran's VA psychiatrist noted she had intrusive memories, emotional dysregulation, mistrust of anyone with whom she felt some closeness, and ambivalence about any kind of commitment to people or to treatment.

In a February 2014 letter, a VA social worker noted the Veteran had an extremely difficult time functioning in all realms of her life since her military sexual trauma.  Her symptoms included daily panic attacks, inability to leave her room at home, difficulty completing activities of daily living, and difficulty managing her anger in appropriate ways both at home and out in the community.  The social worker noted the Veteran persistently re-experienced her traumatic event, experienced distressing nightmares, suffered intense psychological distress when reminded of the sexual assault, and became overwhelmed, anxious, and fearful.  The Veteran also had difficulty falling or staying asleep, nightmares, irritability, outbursts of anger, difficulty concentrating, and an exaggerated startle response, among other symptoms.  Her social worker noted her symptoms have lasted since her sexual assault without reprieve and caused marked impairment and dysfunction in her life, as evidenced by her inability to function in employment, in relationships, and outside of her home.  The social worker reported that the Veteran had total occupational and social impairment since her military sexual assault due to gross impairment and distortion in her thought process; inability to communicate with others resulting in volatile relationships; grossly inappropriate behavior in public, resulting in calls to the police; chronic suicidal ideation and no longer wanting to live; and difficulty maintaining her household.  She experienced deficiencies in work, family relationships, impaired judgment, almost daily panic attacks upon leaving the house, difficulty communicating her distress to clinicians due to her emotional volatility, and difficulty managing her intense emotions.  The social worker noted the Veteran's anger had become so volatile in the past five years that she picked up and threw her dog and had to give away a pet bird due to fear she would kill him.  She almost lost her home three times due to inability to open her mail and pay her bills.

On August 2014 VA examination, the examiner noted the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted the Veteran's behavior was notable for verbose, somewhat tangential statements and labile affect.

A May 2015 addendum to the August 2014 VA examination noted the Veteran also had diagnosed borderline personality disorder, and that the effects of the PTSD and the borderline personality disorder could not be separately estimated as they shared symptoms that interacted considerably.

On October 2016 VA examination, an examiner noted that PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported she continued to live with her spouse of two or so years, but she stated they argued frequently.  She reported the same symptoms as on her most recent VA examination.  The examiner noted her appearance and gross mental status were within normal limits, but her behavior was characterized by irritable remarks and physical agitation.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 100 percent disability rating for the entire appellate period.  The Veteran's symptoms include episodes of dissociation; beliefs that she is receiving messages through her television; persistent suicidal ideation, as well as several suicide attempts; episodes of extreme anger, including injury to a pet; and intermittent inability to perform activities of daily living.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 100 percent rating.  The Board has considered the lay and medical evidence of the occupational and social impairment, in particular the letters from the Veteran's VA therapists, who have treated her for many years.

Accordingly, the Board finds that entitlement to a disability rating of 100 percent is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

With respect to the claim for TDIU, the Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  

The Board is also cognizant that at the time of the Board hearing there was significant discussion regarding the Veteran's employment during the appellate period, to include that she was currently employed.  It was discussed whether the circumstances of that employment indicated that it was a protected work environment.  As indicated above, although the Veteran has been employed for periods of time, to include currently, as discussed in some length at the time, her current work is specifically designed to accommodate the manifestations of the service-connected disability.  Further, as outlined in detail above, the Veteran's manifestations of the disability remain severe and these manifestations of the disability continue to reflect severity most nearly approximating total social and occupational impairment, although in fact the Veteran is employed due to the concessions made in this job.  These manifestations still support a finding that the disability is 100 percent disabling.  Thus, the Veteran's claim for a TDIU is moot as she has been awarded a 100 percent rating for the entirety of the period where TDIU was under appeal and there are no other service-connected disability.


ORDER

An initial 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The claim of entitlement to TDIU is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


